COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                              '
 In the Interest of C. M. V., a Child,                       No. 08-13-00146-CV
                                              '
                              Appellant.                        Appeal from the
                                              '
                                                              383rd District Court
                                              '
                                                           of El Paso County, Texas
                                              '

                                              '               (TC# 2011AG4397)




                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until November 8, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 8, 2013.

       IT IS SO ORDERED this 16th day of October, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.